NUMBER 13-01-720-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI



JOE ALLEN EVANS,	Appellant,


v.

THE STATE OF TEXAS,	Appellee.


On appeal from the Criminal District Court
of Jefferson County, Texas.




O P I N I O N


Before Chief Justice Valdez and Justices Rodriguez and Kennedy (1)

Opinion by Justice Kennedy


	Appellant's court- appointed attorney has filed a brief in which he has concluded
that the appeal is wholly frivolous and without merit.  Anders v. California, 386 U.S.
738 (1967).  The brief meets the requirements of Anders as it presents a professional
evaluation of why there are no arguable grounds for advancing an appeal.  See
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); Lindsey v. State, 902
S.W.2d 9, 11 (Tex. App.-Corpus Christi 1995, no pet.).
	Appellate counsel has included in his brief a statement certifying that he has
sent a copy of his brief and the reporter's record to appellant and has informed
appellant by accompanying letter that it is the opinion of counsel that the appeal is
without merit, and that he (appellant) personally has the right to view the record and
file a pro se brief raising any ground of error or complaint which he may desire.  No pro
se brief has been filed.
	In Penson v. Ohio, 488 U.S. 75 (1988), the Supreme Court discussed the
responsibilities of an appellate court upon receiving a "frivolous appeal" brief.  The
court stated: "Once the appellate court receives this brief, it must then, itself, conduct
a full examination of all the proceedings to decide whether the case is wholly
frivolous."  Id. at 80.  This we have done, and we conclude that the appeal is wholly
frivolous and that no error appears therein.  See Stafford, 813 S.W.2d at 511.
	In accordance with Anders, appellant's attorney has asked permission to  be
relieved as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant the
attorney's motion to withdraw.  We order appellant's attorney to notify appellant of
the disposition of this appeal and of the availability of discretionary review.  See Ex
parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
	We AFFIRM  the judgment of the trial court.								
								NOAH KENNEDY
								Justice
Do not publish.
Tex. R. App. P. 47.2(b).
Opinion delivered and filed
this 6th day of February, 2003.
1. Retired Justice Noah Kennedy assigned to this Court by the Chief Justice of the Supreme
Court of Texas pursuant to Tex. Gov't Code Ann. § 74.003 (Vernon 1998).